Citation Nr: 0114893	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  95-23 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hyperthyroidism, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for status post 
transurethral resection for hypertrophy of the bladder neck, 
claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.  His service records show that he served in the 
Republic of Vietnam and was awarded the Combat Infantryman 
Badge.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims for service connection for hyperthyroidism and status 
post transurethral resection for hypertrophy of the bladder 
neck (both claimed as due to exposure to chemical 
herbicides), and hypertension (claimed as secondary to 
service-connected PTSD).  

In the course of the appeal, the Board remanded the case to 
the RO in August 1998 for further evidentiary development, 
including scheduling the veteran for an Agent Orange 
examination and obtaining nexus opinions regarding his 
disabilities at issue.  Following these developments, the RO 
confirmed its previous denials of service connection for 
hypertension, hyperthyroidism and status post transurethral 
resection for hypertrophy of the bladder neck.  The case was 
returned to the Board in March 2001.  

The Board notes in passing that its August 1998 decision 
included a denial of the veteran's claim of entitlement to an 
effective date earlier than January 4, 1995 for the 
assignment of a 100 percent disability rating for PTSD.  
Since that issue has already been decided by the Board, it 
will not be addressed in this decision.  

  


FINDINGS OF FACT

1.  The veteran's diagnosed hypertension has not been 
demonstrated to be related to his service-connected PTSD.

2.  Hyperthyroidism has not been demonstrated to be due to 
any incident of service, including exposure to chemical 
herbicides.

3.  Hypertrophy of the bladder neck which necessitated 
treatment with a transurethral resection has not been 
demonstrated to be due to any incident of service, including 
exposure to chemical herbicides.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.310(a) (2000).

2.  Hyperthyroidism was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

3.  Hypertrophy of the bladder neck was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hypertension, hyperthyroidism and status post transurethral 
resection for hypertrophy of the bladder neck.  His primary 
contentions are that his currently diagnosed hypertension is 
related to, or at least aggravated, by his service-connected 
PTSD and that his current hyperthyroidism and hypertrophy of 
his bladder neck (which necessitated the transurethral 
resection) were due to exposure to herbicide agents during 
his service in Vietnam.  

In the interest of clarity, after discussion of generally 
applicable law and regulations, the Board will address the 
issues on appeal.

Preliminary matters - duty to assist/standard of review

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the service connection issues 
presently on appeal.  Pursuant to the Board's remand of 
August 1998, the RO has developed the evidence pertinent to 
the claims at issue, including providing the veteran with a 
compensation examination and obtaining copies of medical 
records specifically identified by the veteran as relevant to 
his claims.  There is sufficient evidence of record with 
which the Board may make an informed decision.  The Board has 
not identified any other pertinent evidence which is not 
currently of record, and the veteran has not pointed to any 
such evidence.  

Although the veteran has indicated that he received private 
medical treatment shortly after his separation from service 
for his hypertensive disability, the Board notes that he also 
reported that his treating physicians from that time have 
either retired from medical practice or were deceased and 
that their records of his treatment were destroyed.  Thus, 
additional efforts to obtain such records would doubtless 
prove to be fruitless.

The Board further observes that the veteran has been informed 
in communications from the RO of the types of evidence which 
could be submitted by him in support of his claim.  He has 
been accorded ample opportunity to present evidence and 
argument in support of this claim.  In particular, the 
veteran has been provided with an opportunity to notify VA of 
the existence of any further information that would tend to 
substantiate his claim, but he has not done so.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's service 
connection claims have been adjudicated by the RO under the 
same statutory and regulatory criteria which must be applied 
by the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.

Relevant Law and Regulations

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

The Board notes that Diagnostic Code 7101 [hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension)] of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000), provides in Note 1 that 
"Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm." 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  See also the Court's discussion of this 
subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability. 38 C.F.R. 
3.310(a) (2000); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Furthermore, service connection may be granted for 
any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In Allen, the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that "...pursuant to 1110 and 3.310(a), when aggravation of 
a veteran's non-service- connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Id. at 448.

Factual Background

The veteran's service medical records show normal findings on 
pre-induction examination of his cardiovascular system in 
July 1968.  His blood pressure at the time was 138/86.  He 
did not present any relevant medical history regarding his 
blood pressure at that time.

The veteran's medical records during his period of active 
service do not show treatment of, or diagnosis for any 
chronic disease pertaining to his cardiovascular system.  
Separation examination in January 1971 shows normal findings 
with regard to his cardiovascular system, and a blood 
pressure reading of 118/76.

Private medical reports from Eugene Hospital and Clinic, 
dated from 1974 to 1982, show elevated blood pressure 
readings in July 1975.  Treatment reports dated in September 
1975 show that his prior elevated blood pressure readings 
were noted by his examiner, who remarked that while the 
veteran was in good health at that time, he had a potential 
problem for hypertension.  Private and VA medical records 
associated with the case establish that the veteran has a 
current diagnosis of hypertension.

In June 1993, the veteran filed claims of entitlement to VA 
compensation for PTSD.  By rating decision of March 1994, 
service connection was granted for PTSD. 

In a February 1997 written statement from Dr. E. M., the 
Chief of the VA Cardiology Section, an opinion was presented 
regarding the veteran's claim of service connection for 
hypertension secondary to PTSD.  Dr. E. M. stated the 
following:

PTSD is not an accepted etiology of hypertension 
as, for example, renal disease or other diseases.  
However, at least as documented in the chart the 
PTSD can significantly aggravate hypertension in 
the susceptible individual.  Of note, (the 
veteran's) mother is described as being 
hypertensive as well.  Therefore, (the veteran's) 
hypertension is not due to PTSD.  However, the 
PTSD can be a contributor to hypertension as for 
example, a large salt injection in the 
susceptible individual would also contribute to 
hypertension.  

In support of the hypertension claim, the veteran's 
representative, Disabled American Veterans (DAV), submitted a 
copy of a May 1995 opinion from Dr. L. M.  In his opinion, 
Dr. L. M. reported that he had been asked by DAV to conduct a 
review of several published articles from medical literature 
in order to explore PTSD as a possible causal factor in the 
development of hypertension in war veterans, with the 
question of whether PTSD, either alone or in combination, 
could help bring on hypertension.  Following his review of 
the literature, Dr. L. M. made the following conclusions:

1.  Psychosocial stress plays an important 
causative role in the development of 
hypertension.  For many, if not most, war 
veterans, their wartime experience proves to be 
the greatest source of ongoing psychosocial 
stress throughout their lifetime.  Therefore, it 
is reasonable to conclude that wartime experience 
often plays a causative role in the development 
of hypertension.

2.  Those veterans suffering from post-traumatic 
stress disorder, the prototypical anxiety 
disorder, are at increased risk for developing 
hypertension.

Dr. L. M. commented that the argument could be made in the 
case of many veterans that since their hypertension was not 
diagnosed or discovered for years or even decades after they 
served, it was highly unlikely that their wartime experience 
was causally related to their hypertension.  Dr. L. M. 
refuted this argument with the opinion that since blood 
pressure rises with age in Western cultures, a veteran would 
not have needed to have been fully hypertensive at the time 
of his discharge, but might have only experienced a modest, 
sub-clinical increase in blood pressure which, when added to 
the normal increment associated with aging, would ultimately 
develop into hypertension.  Dr. L. M. further stated that as 
the body of a veteran with PTSD would be responding 
physiologically to stress not just during combat while he was 
in service, but probably nearly every day for the ensuing 
years by virtue of his PTSD-related symptoms.  Hence, what 
may appear to have been a disconnected, future manifestation 
of a past trauma may indeed represent the cumulative effect 
of years of stress and the body's response to it.

Pursuant to the August 1998 Board remand, the veteran 
underwent a cardiovascular examination in February 1999.  The 
VA examiner, Dr. M. C., reported that the veteran had a 
current diagnosis of hypertension.  He noted that the veteran 
reported having a diagnosis, by history, of hypertension 
since 1971 and that there was ample documentary evidence of 
hypertension as early as September 1975.  Dr. M.C. considered 
the reading of 136/86 obtained in service during pre-
induction examination to have been borderline, but not to 
represent actual hypertension.  He concluded that there was 
no documentation to support a diagnosis of frank hypertension 
during the veteran's period of active service and found it 
noteworthy that the documented hypertension occurred almost 
20 years prior to the veteran's diagnosis of PTSD which, 
according to Dr. M. C.'s review of the claims folder, was in 
February 1994.  Dr. M. C.'s professional opinion was that the 
veteran's hypertension was essential in origin and was not 
caused by his service-connected PTSD.  Dr. M. C. opined that, 
at best, there would be a small likelihood of aggravation of 
hypertension due to PTSD, but that this was controllable with 
appropriate medical management for hypertension.

Analysis

The veteran does not appear to contend that his currently 
diagnosed hypertension began during service or during the one 
year statutory presumptive period after service.  However, 
for the sake of completeness, the Board will briefly address 
this matter.  A review of the veteran's service medical 
records does not demonstrate hypertension during his period 
of active duty. The February 1999 examiner stated that there 
was no documentation to support a diagnosis of hypertension 
during the veteran's military service.  The earliest record 
of hypertension was not shown until the private medical 
reports of July - September 1975, over four years after his 
service discharge.  Thus, based on the aforementioned facts, 
the veteran's claim of service connection for hypertension 
may not be allowed on a direct or presumptive basis.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309.

The veteran's contention is that his current diagnosis of 
hypertension is secondary to his service-connected PTSD.  

Addressing this contention, the Chief of the VA Cardiology 
Section (Chief) reviewed the veteran's medical history and 
stated that PTSD was not an accepted etiology of 
hypertension, though he acknowledged that it could aggravate 
hypertension in a susceptible individual.  The Chief 
presented an opinion that the veteran's hypertension was not 
due to PTSD in view of his mother's history of hypertension.  
The VA physician who examined the veteran's cardiovascular 
system in February 1999, Dr. M. C., also arrived at a similar 
conclusion.  Following his review of the veteran's claims 
file, Dr. M. C. attached significance to the fact that the 
veteran's documented hypertension occurred almost 20 years 
prior to his diagnosis of PTSD in February 1994, leading Dr. 
M. C. to conclude that the veteran's hypertension was 
essential in origin and was not caused by his service-
connected PTSD.  Dr. M. C. believed that there was a small 
likelihood, at best, of aggravation of hypertension due to 
PTSD.

Evidence in favor of the veteran's claim consists in part of 
his own contentions pertaining to the perceived relationship 
between his service-connected PTSD and his hypertension.  
However, it is by now well-established that as a layperson 
without medical training, the veteran is not qualified to 
render medical opinions regarding matters, such as 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board has considered the May 1995 statement from Dr. L. 
M. which the veteran's representative submitted in support of 
his claim.  See Cousino v. Derwinski, 1 Vet. App. 536 (1991) 
[where there is a diversity of medical opinions regarding the 
veteran's medical condition, the Board is required to 
thoroughly address, carefully analyze and reconcile all 
relevant evidence in the record.]
See also Wray v. Brown, 7 Vet. App. 488, 492-493 (1995) [in 
merits analysis of cases involving multiple medical opinions, 
each medical opinion should be examined, analyzed and 
discussed for corroborative value with other evidence of 
record]; Owens v. Brown, 7 Vet. App. 429, 433 (1995) [holding 
that it is not error for the Board to favor opinion of one 
competent medical expert over that of another when the Board 
gives adequate statement of reasons and bases].

Dr. L. M. presented an opinion which essentially held that it 
was reasonable to conclude that wartime experience often 
plays a causative role in the development of hypertension and 
that those veterans suffering from PTSD were at increased 
risk for developing hypertension.  The Board finds this to be 
of limited probative value in establishing an actual 
causative connection between the veteran's current 
hypertensive condition and his service-connected PTSD.  Dr. 
L. M.'s opinion is too general and nonspecific to the claim 
at issue.  There is also no indication that Dr. L. M. wrote 
his opinion specifically with respect to the veteran, with 
knowledge of the veteran's medical condition and the facts of 
his individual case.  

The United States Court of Appeals for Veterans Claims has 
specifically stated:  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . ."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

The Board observes that the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. 
L.M.'s opinion is such an opinion.  There is no indication 
that he examined the veteran or proffered more than a general 
statement based ion a reading of medical treatises.  Although 
the Board is bound to consider Dr. L.M.'s opinion, it places 
relatively little weight of probative value on it for that 
reason.     

In contrast, the opinions and conclusions of the VA physician 
in February 1999 were specifically based on his personal 
observations of the veteran during examination and his own 
knowledge and familiarity with the details and medical 
history of the veteran's case.  The Chief of the VA 
Cardiology Section was also at familiar with the veteran's 
medical history.  (See Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.")  In view of this, the Board finds 
the opinions of the Chief of the VA Cardiology Section in 
February 1997 and the VA physician who examined the veteran's 
cardiovascular system in February 1999 to be more probative 
to the question at issue.  Thus, we conclude that weight of 
the evidence is against allowing the claim for service 
connection for hypertension as secondary to service-connected 
PTSD.

The Board must now address the question of whether it may be 
allowed on the basis of any additional impairment of a 
nonservice-connected disability by a service-connected 
disability, pursuant to Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  As previously discussed,  Allen held that 
aggravation of a nonservice-connected condition by a service-
connected condition permits entitlement to compensation for 
the degree of disability, but only that degree, over and 
above the degree of disability existing prior to the 
aggravation.  

In the present case, there is medical evidence which shows 
that the veteran's service-connected PTSD could be an 
aggravating factor in his hypertension.  The Board notes that 
in his opinion of February 1997, the Chief of the VA 
Cardiology Section acknowledged that PTSD could aggravate 
hypertension.  As indicated above, such a general, 
inconclusive statement is to be accorded little weight of 
probative value.  Cf. Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).   

The February 1999 VA examiner provided a more detailed 
assessment of the possibility of aggravation that the 
veteran's PTSD imposed upon his hypertension.  In the 
examiner's opinion, the likelihood of any aggravation was 
small.  For Allen purposes, the conclusion which the Board 
synthesizes from the aforementioned opinions is that there is 
little or no objective medical evidence which either 
establishes or confirms a quantifiable degree of aggravation 
or permanent change in the veteran's hypertension which can 
be isolated or otherwise identified as being attributable to 
his PTSD.  

The Board further notes that the veteran has provided no 
specific medical evidence concerning whether his hypertension 
was aggravated by his service-connected PTSD.

In summary, after having carefully examined the evidence of 
record, and for the reasons and based expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hypertension.  The veteran's claim of 
entitlement to service connection for hypertension is 
therefore denied. 


2.  Entitlement to service connection for hyperthyroidism, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for status post 
transurethral resection for hypertrophy of the bladder neck, 
claimed as due to exposure to herbicides.

Due to the common factual and legal background which 
underlies these two issues, the Board will discuss them 
together. 

Factual Background

The veteran's service records show that he was first deployed 
in Vietnam in March 1970, where he served until his return 
stateside in December 1970.  His service medical records show 
normal findings on pre-induction examination of his 
genitourinary system in July 1968.  He did not present any 
relevant medical history regarding his genitourinary system 
or his thyroid at that time.

The veteran's medical records during his period of active 
service do not show treatment of, or diagnosis for any 
chronic disease pertaining to his genitourinary system or 
thyroid.  Separation examination in January 1971 shows normal 
findings with regard to his genitourinary system and no 
mention of any thyroid abnormality. 

Private and VA medical records associated with the case 
establish that the veteran currently has a diagnosis of 
hyperthyroidism.  Private medical records from McKenzie-
Willamette Hospital show that in January 1992 he was found to 
have a very obstructed bladder neck with hyperplasia which 
adversely affected his urinary flow rate.  To treat this 
condition, he underwent surgery in February 1992 for a 
cytoscopy and a transurethral resection of his prostate 
gland.

Pursuant to the Board remand of August 1998, the veteran was 
scheduled for a series of VA examinations.  In December 1998, 
the veteran underwent a genitourinary examination.  The 
examiner, Dr. J. K., noted that the veteran had undergone a 
transurethral resection of his bladder neck in the 1990's and 
diagnosed him with recurrent bladder neck stricture.  Dr. 
J.K. noted in his diagnosis that the primary problem had been 
previously considered to have been related to chemical 
herbicide (Agent Orange) exposure.  No basis was provided for 
that statement.  In a September 1999 addendum, Dr. J. K. 
reported that he had reviewed the veteran's claims file and 
presented a clarification of his prior diagnosis regarding 
the relationship between Agent Orange exposure and secondary 
hypertrophy of the bladder neck.  Dr. J. K. reported that he 
was not aware of a potential relationship between bladder 
neck hypertrophy and Agent Orange exposure and was thus 
reluctant to implicate Agent Orange as the source of the 
veteran's present genitourinary problem.  Dr. J. K. stated 
that in the veteran's age group, benign prostatic hyperplasia 
and bladder constriction were distinctly probable conditions 
which had no relationship to chemical herbicide exposure.

In March 1999, the veteran underwent a VA examination of his 
thyroid.  The report of this examination shows that the 
examiner, Dr. R. G., diagnosed the veteran with 
hyperthyroidism.  In a March 1999 addendum to his main 
report, Dr. R. G. reported that he had reviewed the veteran's 
claims folder.  Dr. R. G. addressed the question of whether 
there was a relationship between the veteran's thyroid 
disorder and exposure to chemical herbicides such as Agent 
Orange.  It was Dr. R. G.'s opinion that there was no 
conclusive evidence that exposure to chemical herbicides 
caused hyperthyroidism.  Specifically, Dr. R.G. stated that 
auto-immune thyroiditis was the precursor to hyperthyroidism 
and it was his conclusion that there was no firm evidence in 
the case on appeal that demonstrated that exposure to 
chemical herbicides caused the veteran's auto-immune 
thyroiditis.

Relevant Law and Regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (2000) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma; (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.) 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.309(e) (2000).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall be come manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6)(i) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (2000).

Under 38 U.S.C.A § 1116(b)(1) (2000), when the Secretary of 
Veterans Affairs (Secretary) determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between the exposure to humans of an 
herbicide agent and the occurrence of a disease in humans, 
the Secretary must prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  In November 1999, the Secretary determined that 
there is no positive association between herbicide exposure 
and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 64 Fed. Reg. 59232-59243 (November 
2, 1999).  

Additionally, it has been held that in order to be entitled 
to the presumption of service connection for herbicide 
exposure, the veteran must have been diagnosed to have one of 
the conditions enumerated in either 38 U.S.C.A § 116(a) or 38 
C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. App. 164, 
168 (1999).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).

Analysis

The Board initially observes that hyperthyroidism and 
hypertrophy of the bladder neck are disabilities which are 
not shown in the veteran's service medical records to have 
been present during active service, such that they may be 
service-connected on a direct basis, and the veteran does not 
appear to so contend.  Rather, the veteran appears to 
attribute these conditional to exposure to Agent Orange in 
Vietnam.

Hyperthyroidism and hypertrophy of the bladder neck are not 
listed as presumptive Agent Orange diseases under 38 C.F.R. 
§ 3.307, 3.309.  Under such circumstances, the veteran's mere 
presence in Vietnam does not suffice to support a finding 
that he was exposed to an herbicidal agent.  See McCartt v. 
West, 12 Vet. App. 164, 168 (1999). 

The veteran's primary contention is that his hyperthyroidism 
and bladder neck hypertrophy are related in some manner to 
his alleged exposure to chemical herbicides during his 
service in Vietnam.  As discussed above, his own lay opinion 
as to medical matters such as etiology is entitled to no 
weight of probative value.  See Espiritu, supra.  

Pursuant to the Board's remand, the veteran has been provided 
with VA examinations of his thyroid and genitourinary system, 
respectively, in March 1999 and September 1999.  The 
examining physicians found no relationship between the 
veteran's disabilities and exposure to chemical herbicides.  
Specifically, in the report of the March 1999 thyroid 
examination, the VA physician presented the opinion that 
there was no conclusive evidence that exposure to chemical 
herbicides caused hyperthyroidism.  The examiner further 
stated that there was no firm evidence in the present case 
that demonstrated that exposure to chemical herbicides caused 
the veteran's auto-immune thyroiditis which ultimately 
developed into hyperthyroidism.  In the report of the 
September 1999 genitourinary system evaluation, the VA 
examiner remarked that he was unaware of any relationship 
between Agent Orange exposure and development of bladder neck 
hypertrophy.  He stated that benign prostatic hyperplasia and 
bladder constriction were distinctly probable conditions in 
the veteran's age group and that these conditions had no 
relationship to chemical herbicide exposure.  

After having carefully examined the evidence of record, the 
Board finds that there is no competent medical evidence which 
links the veteran's diagnoses of hyperthyroidism and 
hypertrophy of the bladder neck with his period of military 
service, including any claimed herbicide exposure in Vietnam.  
The preponderance of the evidence is accordingly against each 
claim.  The veteran's claims of entitlement to service 
connection for hyperthyroidism and status post transurethral 
resection for hypertrophy of the bladder neck are therefore 
denied.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD, is denied.

Entitlement to service connection for hyperthyroidism, 
claimed as due to exposure to chemical herbicides, is denied.

Entitlement to service connection for status post 
transurethral resection for hypertrophy of the bladder neck, 
claimed as due to exposure to chemical herbicides, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

